PER CURIAM:
Donald Colee, Jr., appointed counsel for Kelvin Powell in these direct criminal appeals, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merits of the appeals is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Powell’s convictions and sentences are AFFIRMED.